      Case 2:20-cv-02037-SAC-JPO Document 15 Filed 05/08/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

MUZAFAR BABAKR,                              )
                                             )
                      Plaintiff,             )
                                             )
v.                                           )       Case No. 2:20-cv-02037-SAC-JPO
                                             )
                                             )
DR. HOLLY T. GOERDEL,                        )
DR. JACOB T . FOWLES,                        )
DR. DOROTHY M. DALEY,                        )
DR. STEVEN W. MAYNARD-MOODY,                 )
DR. CHARLES R. EPP,                          )
DR. HEATHER GETHA-TAYLOR,                    )
DR. ROSEMARY O’LEARY,                        )
DR. REGINALD L. ROBINSON,                    )
DR. CARL W. LEJUEZ                           )
DR. KRISTINE LATTA, and                      )
UNIVERSITY OF KANSAS, an agency              )
of the State of Kansas,                      )
                                             )
                      Defendants.            )


                                   ENTRY OF APPEARANCE

       COMES NOW Eric J. Aufdengarten, Associate General Counsel for the University of

Kansas, and enters his appearance as counsel of record for all defendants in this matter, Dr. Holly

T. Goerdel, Dr. Jacob T. Fowles, Dr. Dorothy M. Daley, Dr. Steven W. Maynard-Moody,

Dr. Charles R. Epp, Dr. Heather Getha-Taylor, Dr. Rosemary O’Leary, Dr. Reginald L. Robinson,

Dr. Carl W. Lejuez, Dr. Kristine Latta, and University of Kansas.
     Case 2:20-cv-02037-SAC-JPO Document 15 Filed 05/08/20 Page 2 of 2




                                                  Respectfully submitted,

                                                  /s/ Eric J. Aufdengarten
                                                  Eric J. Aufdengarten, KS #21289
                                                  Associate General Counsel and
                                                  Special Assistant Attorney General
                                                  The University of Kansas
                                                  245 Strong Hall, 1450 Jayhawk Blvd.
                                                  Lawrence, Kansas 66045
                                                  Tel: (785) 864-3276
                                                  Fax: (785) 864-4617
                                                  eja@ku.edu
                                                  Counsel for Defendants


                                CERTIFICATE OF SERVICE

      The undersigned counsel certifies that a true and correct copy of this document was filed

through the Court’s CM/ECF filing system on the 8th day of May, 2020, which generated a Notice

of Electronic Filing to the following:

      Muzafar A. Babakr
      1600 Haskell Avenue, Apt. #170
      Lawrence, Kansas 66044
      muzaferi@gmail.com
      Plaintiff pro se

                                                  /s/ Eric J. Aufdengarten
                                                  Eric J. Aufdengarten
                                                  Counsel for Defendants




                                              2
